Quinn-Brintnall, J.
¶70 (dissenting in part) — I concur with the majority that Direce Christopher Marlow’s conviction should be affirmed. I write separately to respectfully dissent from the majority’s holding that Detective Gene Miller’s testimony recounting Maurice M. McDaniel’s and Marlow’s true names requires reversal of McDaniel’s conviction. In my opinion the majority’s confrontation clause analysis regarding Miller’s trial testimony is unnecessary because the testimony was admissible to explain why he placed photographs of Marlow and McDaniel in the montage and because there is no showing that Miller repeated any out-of-court hearsay statements to the jury. Moreover, *865in light of Cashundo Banks’s unequivocal identification that McDaniel and Marlow were the two men who shot him and left him to die in the street, any error in admitting Miller’s testimony regarding the perpetrators’ true names was unquestionably harmless. Because I would affirm both Marlow’s and McDaniel’s convictions, I respectfully dissent.
¶71 In a telephone conversation recorded with notice by the Pierce County jail, “Tony Guns” and “Reese” bragged to inmate Verrick Yarbrough about a shooting at 45th Street in Tacoma. While investigating a homicide involving Yarbrough, Detective Miller listened to 70 hours of recorded telephone conversations that Yarbrough made from the jail. Miller’s subsequent investigation revealed that on July 29, 2006, Banks had been shot at 45th Street in Tacoma. Miller continued investigating the Banks shooting and learned that “Tony Guns’s” true name was McDaniel, while “Reese” was Marlow’s moniker. Miller used this information to create two photomontages — one containing McDaniel’s photo and the other containing Marlow’s. Using these montages, eight months after the shooting, Banks unequivocally identified McDaniel as the man who shot him and Marlow as the driver of the car.
¶72 At trial, McDaniel and Marlow moved in limine to exclude Detective Miller’s testimony regarding their true names. Although I agree with the majority that Miller lacked personal knowledge, his testimony about the defendants’ names was based on his entire investigation — not just statements of other gang members — and was admissible to explain how he came to include McDaniel’s and Marlow’s photos in the photomontages.29 Because Miller’s *866testimony was otherwise admissible for purposes of explaining the composition of the photomontages, it was not a prejudicial error when the jury heard it in connection with the recordings of the telephone conversation. See, e.g., United States v. Cawley, 630 F.2d 1345, 1349-50 (9th Cir. 1980) (listing cases in which agents were allowed to testify to statements by informants because those statements were not offered to prove the truth of the matter asserted but rather to explain why law enforcement officers conducted the investigation); State v. Iverson, 126 Wn. App. 329, 336-37, 108 P.3d 799 (2005) (holding that evidence of woman’s self-identification was not hearsay and was admissible for the limited purpose of explaining the officers’ subsequent investigation). When evidence is improperly admitted for one purpose but could have been properly admitted for another, the error is harmless. See State v. Foxhoven, 161 Wn.2d 168, 179, 163 P.3d 786 (2007) (admission of evidence under ER 404(b) exception is harmless when the evidence is properly admitted under a different exception).
¶73 In addition, unlike most statements challenged under Crawford,30 all names (except perhaps those who are self-named, such as the identifier of the artist formerly known as Prince) are technically hearsay, as is the learning and stating of them. Evidence rules do not require exclusion of someone’s name or personal family history. “ ‘Hearsay’ is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.” ER 801(c). And ER 804(b)(4)(i) expressly provides that statements concerning the declarant’s own birth, adoption, marriage, divorce, legitimacy, relationship by blood, marriage, ancestry, or other similar facts concerning personal or family history are admissible even if the declarant is unavailable to testify *867and had no means of acquiring personal knowledge of the matter stated. This same information can also be testified to by a declarant who is related to the other by blood, adoption, marriage, or is so intimately associated with the other’s family that the declarant is likely to have accurate information concerning the declared matter, which in this case was a true name. See ER 804(b)(4)(h). At the pretrial hearing, Detective Miller testified that, in addition to other information revealed during the course of his investigation, he learned “Tony Guns’s” and “Reese’s” true names from persons “immediately associated” with the McDaniel and Marlow families. See ER 804(b)(4)(h).
¶74 During the pretrial hearing, Detective Miller testified that G.H., a witness in the Yarbrough case, told Miller that there was evidence of witness tampering in jail recordings of telephone conversations between Yarbrough, “Reese,” and “Tony Guns.” In an earlier search of Marlow’s residence, conducted via search warrant issued in the Yarbrough case, police seized gang paraphernalia including a photograph of Yarbrough and Marlow. Writing on the photo identified Yarbrough as “V-Real” and Marlow as “Reese.”
¶75 At the pretrial hearing, Detective Miller testified that gang members associated with both Marlow and McDaniel identified McDaniel as “Tony Guns.” Although Miller testified at trial that “Tony Guns’s” true name was McDaniel, McDaniel did not cross-examine Miller regarding his basis of knowledge for this identification.
¶76 Importantly, the recorded telephone conversations provided Detective Miller with information independent of the other gang members’ statements that corroborated Miller’s identification of McDaniel as “Tony Guns.” For example, in one phone conversation, Yarbrough and Marlow talk about how “Tony Guns” got kicked out of his grandmother’s place for getting caught with a weapon. Miller knew that around the same time as the recorded conversation, McDaniel had been kicked out of his grandmother’s home and had to move *868in with his mother. In another unrelated police contact, McDaniel impersonated Marlow’s brother Marvin.
¶77 Detective Miller described his investigation as follows:
[Miller:] Well, after hearing this conversation, or this series of conversations, it was clear that it was a shooting. It was clear that it was some type of drug deal gone sideways. I believe that it occurred on 45th Street. The victim had a bicycle, and so all I did was query our data base for any shootings that took place along the 45th Street corridor. I think I went back a period of 30 days, and as it turned out, there was only one, and that one happened to be this case where the victim was on a bicycle. It was a dope deal gone sideways. The victim was shot, and it did occur on 45th Street.
1 Report of Proceedings (RP) at 67.
[Miller:] I didn’t initially get called out to the scene. This case was actually assigned to another detective initially, and it was only through my investigation of [Yarbrough for] the Sims homicide that we developed suspects, and then at that point I took over the investigation and worked it.
1 RP at 69.
[McDaniel’s Defense Attorney:] And so essentially, well, let me ask you, how many people have actually identified Mr. McDaniel as being Tony Guns, and who are these individuals?
[Miller:] Well, like I said before, I remember specifically [G.H. and D.W.]. I remember [M.T.] identifying Direce. I don’t remember for certain if she said Maurice. [K.C.].[31] Those are the ones that I can specifically remember, although I remember there being others. I don’t remember specifically who.
1 RP at 72.
*869[Prosecutor:] I want to make clear, all the phone calls that are referred to by the transcript, as well as predominantly those involving Mr. Marlow and Mr. McDaniel, go into the Marlow residence. They are from the jail to the Marlow residence?
[Miller:] Yes. At the time, all I knew was that the phone number provided to me by [G.H.] saying that’s where the numbers were. He believed that it was three-way calls and it was coming from that number. The subsequent check revealed that that phone number did belong to the residence there on 34th Street.
1 RP at 79.
[Miller:] There is a number of phone conversations where an individual identified himself as Tony Guns, Maurice McDaniel is telling Verrick about how they got stopped, him, [T.S.], Direce, and I think [W.T.], who goes by the street name of [T***], were all stopped. And Maurice claimed to be Marvin, but he spelled his name wrong, M-A-R-V-O-N, and that type of a thing. And this was — they were saying that that incident took place the day before, and that the officer had, I think it was [Marlow’s mother] that they talked to, in order to cancel the runaway report that Marvin had, and they were joking about all of that.
There was, in fact, a runaway report on Marvin Marlow, and that report, or the runaway was canceled on August 14th, which would have been the day before this phone conversation. And that was when the vehicle was stopped by officers [of] the Tacoma Police Department.
[Prosecutor:] Okay. So any reference to Marvin is actually —
[Miller:] It was Tony Guns because he was claiming [in the telephone conversation] to [be] Marvin, for whatever reason. They found some marijuana in the car, and I don’t remember what else was there, but he, based on the phone transcripts, or the phone conversation, was providing that name in order to avoid apprehension, or detention, or identification.
[Prosecutor:] And you verified that those incidents actually occurred?
*870[Miller:] Yes.
[Prosecutor:] Okay. Now, meaning the police reports and etcetera you verified that?
[Miller:] Yes.
[Prosecutor:] You were asked, I believe by the Court, at least at one point, how did you know, did somebody say their name was Guns, or refer to Guns or Tony Guns, and can you give the Court just an accurate idea of how often the individual on the phone, Mr. Yarbrough, would say, let me speak to, you know, Tony Guns, or let me speak to Reese, those kind of things? We have at least one reference on the transcript.
[Miller:] There was several. I mean, well over a dozen times where it was those type of things, and several other instances where Verrick [Yarbrough] would refer to the person that he was talking to as Guns.
[Prosecutor:] I just want to give one example of the people that are telling you independently who Tony Guns is, specifically. [K.CJ. Just explain to the Court the circumstances under which you asked [K.C.] if he knows Mr. McDaniel?
[Miller:] [K.C.] is currently in custody on an unrelated gang homicide. During the course of the conversation I had with him, with his defense counsel present, because I had knowledge that he had been arrested with Maurice McDaniel before, I asked [K.C.] if he knew Maurice’s street name, or gang name, and he said Tony Guns.
1 RP at 83-86.
¶78 After Detective Miller detailed his investigation leading to “Reese’s” and “Tony Guns’s” true names, the trial court denied the defense motion in limine.
¶79 Except for statements naming and identifying someone as the perpetrator of a crime, which K.C. did not do, it is difficult to see how identifying a person’s name is “testimonial” evidence. Because all names are technically hearsay, under the majority’s analysis admitting evidence of a *871person’s true name could never be proved and evidence of a person’s name would always violate Crawford. The trial court did not err in allowing Detective Miller to testify, in effect, that the totality of his investigation led him to conclude that “Tony Guns’s” true name was McDaniel. McDaniel challenges the following testimony, asserting that it violated his confrontation clause rights:
[Prosecutor:] And when you were listening to [the tape] conversations, those that were discussing this shooting, did they identify themselves?
[Miller:] I am not sure.
[Prosecutor:] By any means did they identify when they were speaking who spoke to Mr. Yarbrough; is that correct? [sic]
[Miller:] Correct.
[Prosecutor:] Did they identify themselves by any type of name?
[Miller:] They were identified, yes.
[Prosecutor:] Okay. And how many speakers were there that were discussing this shooting?
[Miller:] A total of three.
[Prosecutor:] And have you heard the name Tony Guns?
[Miller:] Yes.
[Prosecutor:] And where have you heard that name?
[Miller:] On that jail phone recordings, [sic]
[Prosecutor:] Is that one of three talkers, I guess, that was discussing the shooting on 45th?
[Miller:] Yes.
[Prosecutor:] Do you know anybody that uses the name Tony Guns?
[Miller:] Yes.
[Prosecutor:] Who?
[Miller:] Maurice McDaniel.
[Prosecutor:] And do you know Maurice McDaniel by sight?
[Miller:] Yes, I do.
*872[Prosecutor:] Would you point him out for the record, please.
[Miller:] The young man at the end of the table wearing the blue and white checkered shirt.
[Prosecutor:] For the record, the witness has identified the Defendant, Maurice McDaniel.
[Prosecutor:] Do you know anybody else other than Maurice McDaniel that goes by the name of Tony Guns?
[Miller:] No.
5 RP at 771-73.
¶80 I note that the defense could have but did not cross-examine Detective Miller regarding his basis of knowledge for this testimony. Miller’s testimony was based on the totality of his investigation, not just the identifying statements of McDaniel’s fellow gang members. Moreover, no out-of-court statements of identity, other than Banks’s identification from the photomontage, were before the jury Accordingly, Miller’s trial testimony did not violate McDaniel’s confrontation rights.
¶81 Assuming the trial court erred in the manner of admitting Miller’s testimony of the defendants’ true names, the error was unquestionably harmless. Evidence improperly admitted in violation of the confrontation clause is subject to a constitutional harmless error test. Lilly v. Virginia, 527 U.S. 116, 139-40, 119 S. Ct. 1887, 144 L. Ed. 2d 117 (1999); State v. Koslowski, 166 Wn.2d 409, 431, 209 P.3d 479 (2009). “If the untainted evidence is so overwhelming that it necessarily leads to a finding of the defendant’s guilt, the error is harmless.”32 Koslowski, 166 Wn.2d at 431.
*873¶82 The evidence presented to the jury in this case conclusively established that Banks immediately and unequivocally identified McDaniel and Marlow as his assailants from the photomontages Detective Miller created after completing the investigation detailed in the pretrial hearing set out above. Miller testified to Banks’s identification as follows:
[Prosecutor:] I would like you to read to the jury the admonition that you read to Mr. Banks.
[Miller:] You are about to view a group of photographs for the purpose of identifying a suspect in a crime. The fact that the photographs are shown to you should not influence your judgment. This group of photographs may or may not include a photograph of a person who committed this crime. Therefore, you should not conclude or guess.
You are not obligated to identify anyone. Keep in mind that a photograph may or may not depict the current appearance of a person who committed the crime, since people can change their appearance in numerous ways.
Also, photographs do not always show the true complexion of a person who could be lighter or darker than shown.
Finally, please do not discuss this case with any other witnesses, nor indicate in any[ ]way that you have or have not identified anyone. And then the next section down there, it says, I have fully read and understand the above state*874ment. And I basically ask them that question, rather than having them read it themselves, and if they don’t have any questions, then if they don’t have any questions, they will sign it. And if they have any questions they won’t sign it until those questions are resolved.
[Prosecutor:] And you said Mr. Banks didn’t have questions. Did he sign the form?
[Miller:] Yes, he did.
[Prosecutor:] And is it dated?
[Miller:] It’s dated April 10th of ’07.
[Prosecutor:] Which admonition and series of photographs did you show Mr. Banks first?
[Miller:] I showed him the montage including Direce Marlow first.
[Prosecutor:] Okay. When you showed it to him, what happened? And let me ask to be clear, you didn’t do both admonitions and then show him the montages. You did one at a time; is that accurate?
[Miller:] Yes. Whenever I am showing multiple montages, I always like to have a break in between, kind of like to let them clear their brain, kind of a thing.
[Prosecutor:] So the first one that you did was Mr. Marlow?
[Miller:] Yes, I am just going to confirm that but - yes, it was the one involving Mr. Marlow.
[Prosecutor:] And what happened when you showed him the photographs?
[Miller:] Well, like I said -
[Marlow’s Defense Counsel]: Objection, Your Honor, calls for hearsay.
THE COURT: Overruled.[33]
[Miller:] Well, like I said, I read the admonition that is up at the top that I just read for the jury, and *875then I provide them with the actual photomontage. And at that point, all I do is basically sit back and watch them, watch their eyes and wait for some type of a response. . . .
[Prosecutor:] [W]hat was [Banks’s] reaction? What happened?
[Miller:] He viewed the montage, scanning all the pictures. He returned his eyes to the photograph of Mr. Marlow and put his finger on Mr. Marlow’s photo and said wow, man, this is wild. He was the driver. That guy was the driver.
[Prosecutor:] What was his emotional state when he was saying that?
[Miller:] He was upset. He got emotional in seeing the photo and recognizing the photo.
[Prosecutor:] Can you give the jury any sort of description of what you mean by he got upset and emotional, and specifically tone of voice, any mannerisms, or anything that would be more of a description of what you are seeing?
[Miller:] Began to tear up, kind of choking back tears, kind of shook his head a little bit, as he was making those statements, and then following those statements.
[Prosecutor:] You said initially he scanned all of those photos with his eyes, and then his eyes went to Mr. Marlow and he put his finger on it. How long a process was that before he put his finger and says the words that you have indicated that he said?
[Miller:] ' 20, 30 seconds.
[Miller:] He actually signed it, indicating that he selected a particular photograph, and then there is a narrative below that he wrote.
*876[Prosecutor:] Okay. Now, after that, what happened?
[Miller:] 1 waited for a couple of minutes. We talked. I don’t even remember what about. It had nothing to do with this case, just to let him clear his mind and relax for a couple of minutes, because he was upset. And then I went through the exact same process with him a second time, again, reading the top of the admonition form, having him sign it. After he indicated that he had no questions, I showed him the second montage, including — it included Maurice McDaniel.
[Prosecutor:] How long a time period did you give him to relax?
[Miller:] 2 or 3 minutes.
[Prosecutor:] Did you stay in the room with him?
[Miller:] Yes.
[Prosecutor:] Did you talk to him about the case at all?
[Miller:] No, we talked about everything but the case. I just wanted him to kind of relax.
[Prosecutor:] And did his demeanor change at all during that time period from what you described when he pointed out Mr. Marlow?
[Miller:] He calmed down after a minute or so.
[Prosecutor:] And was he able to follow and go along with the process, the second process, involving Mr. McDaniel?
[Miller:] Yes.
[Prosecutor:] Did he sign the form acknowledging, again, that he understood the admonition?
[Miller:] Yes.
[Prosecutor:] Did he have any questions the second time?
[Miller:] No.
[Prosecutor:] After that, did you, in fact, show him the photomontage, including a photograph of Mr. McDaniel?
Yes. [Miller:]
*877[Prosecutor:] And what happened?
[Miller:] Again, he was shown the montage after being advised of the admonition. And at that point, when he looked at the montage, again, he, I mean, he just flat out started to cry. He pointed to Mr. McDaniel’s photo, and his exact words were, “That’s the fucker that shot me.”
[Prosecutor:] Did he say anything else in regard to identifying Mr. McDaniel?
[Miller:] Well, he was pretty upset, for probably about a minute. I couldn’t understand anything that he was saying. When he finally calmed down a little bit, I asked him to clarify what he was regarding, and his comment to me was, “I can’t believe they just left me there to die. They just didn’t care.” And he, again, referred to the photograph selected as the person that shot him.
[Prosecutor:] Did you have him document on the actual photomontage the person that he picked?
[Miller:] Yes. Again, I asked him to circle and sign below the photograph that he selected.
[Prosecutor:] And did you also have him complete the lower portion of the admonition form?
[Miller:] Yes, he — I filled out what needed to be filled out. He signed it, dated it, and then he did the narrative portion on his own.
5 RP at 786-93.
¶83 Banks unequivocally, and without hesitation, identified McDaniel as the man who shot him and left him in the street to die and Marlow as the driver. Detective Miller and Banks testified and were available for cross-examination regarding Banks’s montage identification. Moreover, this evidence was not excludable hearsay. See ER 801(d)(l)(iii) (statements of identification of a person made after perceiving the person are not hearsay). Later, during the trial, Banks positively identified Marlow and McDaniel as the men who shot him and left him in the street to die. Before rendering its verdict, the jury heard Banks’s testimony and *878the defense cross-examination. As an appellate court, we defer to the jury’s resolution of conflicting testimony, evaluation of witness credibility, and decisions regarding the persuasiveness of evidence. State v. Walton, 64 Wn. App. 410, 415-16, 824 P.2d 533, review denied, 119 Wn.2d 1011 (1992). As an appellate court, we lack authority to substitute our judgment for that of a properly instructed jury such as here. State v. O’Connell, 83 Wn.2d 797, 839, 523 P.2d 872 (1974) (“The credibility of witnesses and the weight to be given to the evidence are matters within the province of the jury and even if convinced that a wrong verdict has been rendered, the reviewing court will not substitute its judgment for that of the jury, so long as there was evidence which, if believed, would support the verdict rendered.”). The weight and credibility of Banks’s identification testimony is not subject to review and any error in admitting Detective Miller’s testimony regarding “Tony Guns’s” and “Reese’s” true names was unquestionably harmless. See State v. Watt, 160 Wn.2d 626, 633, 160 P.3d 640 (2007) 0Crawford errors are subject to harmless error). Accordingly, both McDaniel’s and Marlow’s convictions should be affirmed.
Review denied at 169 Wn.2d 1027 (2010).

 Detective Miller testified at the pretrial hearing regarding exclusion of testimony about “Tony Guns’s” and “Reese’s” true names. He testified that he could not positively identify the voices on the recordings as those of McDaniel and Marlow. I note that a trial court may require or allow defendants to produce voice exemplars. See United States v. Dionisio, 410 U.S. 1, 7, 93 S. Ct. 764, 35 L. Ed. 2d 67 (1973) (holding that suspects could be compelled to read a transcript in order to provide a voice exemplar, explaining that the ‘Voice recordings were to be used solely to measure the physical properties of the witnesses’ voices, not for the testimonial or communicative content of what was to be said”); State v. Collins, 152 Wn. App. 429, 440, 216 P.3d 463 (2009) (holding that a trial corut may compel *866a defendant to provide a voice exemplar without offending the Fourth Amendment to the United States Constitution).


 Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).


31 The names of these individuals appear in the record.


 The United States Supreme Court developed a different test to determine whether violations of the confrontation clause are harmless. In Delaware v. Van Arsdall, 475 U.S. 673, 684, 106 S. Ct. 1431, 89 L. Ed. 2d 674 (1986), the Court said,
The correct inquiry is whether, assuming that the damaging potential of the cross-examination were fully realized, a reviewing court might nonetheless say that the error was harmless beyond a reasonable doubt. Whether such an error is harmless in a particular case depends upon a host of factors, all readily accessible to reviewing courts. These factors include the importance of the witness’ testimony in the prosecution’s case, whether the testimony was *873cumulative, the presence or absence of evidence corroborating or contradicting the testimony of the witness on material points, the extent of cross-examination otherwise permitted, and, of course, the overall strength of the prosecution’s case.
Division One recently employed this test in State v. Saunders, 132 Wn. App. 592, 604, 132 P.3d 743 (2006), review denied, 159 Wn.2d 1017 (2007), and the Washington Practice series notes some uncertainty regarding which rule Washington courts use for confrontation clause violations. 5 Karl B. Tegland, Washington Practice: Evidence Law and Practice § 103.25, at 110 (5th ed. 2007). Our Supreme Court’s 2009 decision in Koslowski, 166 Wn.2d 409, used the “overwhelming evidence” test without mentioning the Van Arsdall factors, and I apply that test here.


33 “A statement is not hearsay if — (1) ... [t]he declarant testifies at the trial or hearing and is subject to cross examination concerning the statement, and the statement is . . . (iii) one of identification of a person made after perceiving the person.” ER 801(d).